Citation Nr: 0422123	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-18 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.


WITNESSES AT HEARING ON APPEAL

Appellant and Nestor C. Pascual, M.D.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from May 1945 to 
June 1945; he died in July 1991.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision by the Manila, 
Philippine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appellant testified at a personal 
hearing before a Decision Review Officer at the RO in March 
2003.


FINDINGS OF FACT

1.  The veteran died in July 1991; his death certificate 
lists the immediate cause of death as a myocardial 
infarction. 

2.  The veteran's recognized guerilla service does not 
include status as a 
prisoner-of-war (POW); the veteran had no other recognized 
active duty service.

3.  At the time of the veteran's death, service-connection 
was not in effect for any disability.

4.  Hypertension and diabetes mellitus were not manifested in 
service or during the initial post-service year, and are not 
shown by competent medical evidence to be related to service.

5.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death and any injury or 
disease during the veteran's service.




CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for presumptive 
service connection based on former POW status.  38 U.S.C.A. 
§§ 101(32), 1112, 5107 (West 2002); 38 C.F.R. §§ 3.1(y), 
3.203, 3.309(c) (2003); See Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the appellant notice of the passage of the VCAA 
or the duty to notify her regarding her claim for service 
connection for the cause of the veteran's death prior to the 
initial unfavorable agency decision in April 2002.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate a claim for secondary service 
connection in an April 2004 notification letter.  The VA 
fully notified the veteran of what is required to 
substantiate such a claim in this notification letter.  In 
addition, the September 2002 statement of the case (SOC) 
provided the appellant with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The VCAA letter and the SOC specifically 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  The appellant was also asked to advise 
VA if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes the service 
medical records and private medical treatment records.  It 
does not appear that there are additional medical treatment 
records that are necessary to proceed to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue of service 
connection for cause of the veteran's death is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Prisoner-Of-War (POW) Status

The appellant is claiming entitlement to service connection 
for cause of death.  In an April 2001 statement and 
subsequent statements and testimony, the appellant asserts 
that the veteran was a POW and that diseases he developed as 
a POW contributed to his death.  

The initial question that must be resolved in this matter is 
whether the record has established that the veteran had 
status as a former POW for 30 days or more as defined by 38 
C.F.R. § 3.309 and 38 U.S.C.A. § 1112(b).  See 38 U.S.C.A.              
§ 101(32); 38 C.F.R. § 3.1(y) (2003).  

Only service department records, and not lay testimony, may 
be relied upon to establish service.  See 38 C.F.R. § 3.203.  
The Board notes that 38 C.F.R. § 3.203 provides only two 
methods for the acceptance of evidence of service: (1) the 
submission of a document issued by a service department; or 
(2) verification of claimed service by such a department.  In 
relation to Philippine service, 38 C.F.R. § 3.9(a) provides 
that the period of service for a Regular Philippine Scout or 
a member of one of the regular components of the Philippine 
Commonwealth Army while serving with the Armed Forces of the 
United States will be from: (a) the date certified by the 
Armed Forces as the date of enlistment or date of report for 
active duty, whichever is later, to: (b) the date of release 
from active duty, discharge, death, or, in the case of a 
member of the Philippine Commonwealth Army, June 30, 1946, 
whichever is earlier.  Release from active duty includes the 
following: (1) leaving one's organization in anticipation of 
or due to capitulation; (2) escape from POW status; (3) 
parole by the Japanese; (4) beginning of missing-in-action 
status; or (5) capitulation on May 6, 1942, except that 
periods of recognized guerilla service or unrecognized 
guerilla service under a recognized commissioned officer or 
periods of service in units which continued organized 
resistance against the Japanese prior to formal capitulation 
will be considered a return to active duty for the period of 
such service.

The active service of a regular Philippine Scout or a member 
of the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include POW status 
immediately following: (1) a period of active duty; or (2) a 
period of recognized guerilla service or unrecognized 
guerilla service under a recognized commissioned officer.  In 
those cases where, following release from active duty as set 
forth in 38 C.F.R. § 3.9(a), it is factually found that a 
veteran was injured or killed by the Japanese because of 
anti-Japanese activities or his former service in the Armed 
Forces of the United States, such injury or death may be held 
to have been incurred in active service for VA purposes.  38 
C.F.R. § 3.9(b).

Guerilla service is defined as serving as a guerilla under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized and cooperating with United 
States forces. Service as a guerilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his regular status.  The following 
service department certifications will be accepted as 
establishing guerilla service: (1) recognized guerilla 
service; and (2) unrecognized guerilla service under a 
recognized commissioned officer, only if the individual was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army. Civilians 
are not to be recognized as guerillas.  Further, 
certification of "Anti-Japanese Activities" will not be 
accepted as establishing guerilla service.  38 C.F.R. § 
3.8(d) (2002).  The active service of a member of irregular 
forces (i.e., a guerilla) is the period certified by the 
service department.  38 C.F.R. § 3.9(d). 

In VAOPGCPREC 14-94, the General Counsel interpreted 38 
C.F.R. § 3.9(b).  The General Counsel held that, in 
determining the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces under 
38 C.F.R. § 3.9, a service department certification will be 
controlling as to the date of enlistment or the date of 
report for active duty. VA, however, is not bound by a 
service department certification as to the ending date of 
such a veteran's period of active duty.  Specifically, the 
General Counsel stated that VA may include a period spent in 
a POW status in determining a veteran's period of active 
service, if such veteran was detained or interned by the 
enemy "immediately following a period of active duty."  The 
phrase "immediately following a period of active duty" as 
used in 38 C.F.R. § 3.9(b) is to be construed as referring to 
an event following closely after a period of active duty, 
directly related to that duty, and occurring before the 
veteran performed activities not related to active duty.  The 
General Counsel also noted that, for members of the irregular 
guerilla forces, the service department certification of such 
a veteran's service is controlling.  

For non-service-connected benefits or service-connected 
benefits, active service is countable exclusive of a period 
following release from active duty under the circumstances 
outlined in 38 C.F.R. § 3.9.  See 38 C.F.R. § 3.15 (2002).  
38 C.F.R. § 3.1(y) (2003) defines a former POW as an 
individual who, while serving in the active military, naval 
or air service, was forcibly detained or interned in the line 
of duty by an enemy or foreign government, the agents of 
either, or a hostile force.  See 38 U.S.C.A. § 101(32) (West 
2002).  In the case of detention or internment by an enemy 
government or its agents, VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war, unless a reasonable basis exists for 
questioning it.  VA is bound by service department findings.  
See Duro v.  Derwinski, 2 Vet. App. 530, 532 (1992).  The 
Board may plausibly find, however, that a veteran was not a 
POW during service if the service department records do not 
reflect that he was a POW, and if the dates of alleged POW 
status in the evidence vary considerably.  See Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996).  

If a veteran is: (1) A former POW and; (2) as such was 
interned or detained for not less than 30 days, any of the 
presumptive diseases shall be service-connected if manifest 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service.  38 
U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).

In accordance with the Section 201 of the Veterans Benefits 
Act of 2003, 38 U.S.C.A. § 1112(b) has been amended to 
eliminate the 30 day internment or detainment requirement for 
a former POW who incurs a psychosis, any of the anxiety 
states, dysthymic disorders, organic residuals of frostbite 
and posttraumatic arthritis.  This amendment also codifies 
cirrhosis of the liver as a presumptive disability for a 
former POW who was interned for at least 30 days.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

However, if the appropriate evidence is not submitted, the 
claim fails due to the absence of legal merit or lack of 
entitlement under the law and, as such must be denied as a 
matter of law.   See Sabonis v. Brown, 6 Vet. App.  426, 430 
(1994).  

The appellant contends that the veteran was captured and 
confined by a Japanese group in 1942 during World War II.  A 
review of the record reveals that the service department 
verified that the veteran's only service was recognized 
guerilla service from May 1945 to June 1945.  This service 
does not include POW status.  The veteran had no other 
verified service.  Although an Affidavit for Philippine Army 
Personnel indicates that the veteran affirmed that he was in 
captivity from January 3, 1942 to January 16, 1942, there is 
no service department verification of such.  

Even if the veteran was confined by enemy soldiers from 
January 3, 1942 to January 16, 1942, which has not been 
determined, the confinement took place before his recognized 
service for the Armed Forces of the United States.  Service 
department certification confirmed the veteran's recognized 
service for that the veteran had recognized service from a 
period dating from May 1945 to June 1945 and did not include 
status as a POW.  Moreover, the period of alleged POW status 
is still less than the 30 days required for POW presumptions 
to apply.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c); See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003)..

Here, the Board concludes that there is no reasonable basis 
for questioning the service department's finding.  In 
consideration of the relevant evidence, the Board finds that 
the veteran was not entitled to recognition as a POW for VA 
purposes. Accordingly, the veteran cannot be considered by 
the Board to have been a POW for the purpose of establishing 
presumptive service connection, as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App.  426, 430 (1994).  


Service Connection Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2003).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2003).

The medical records show that the veteran had hypertension 
and diabetes mellitus at the time of his death.  Certain 
chronic disabilities, such as hypertension and diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Review of the record shows that the veteran died in July 
1991.  His death certificate reflects that the immediate 
cause of death due to myocardial infarction.  No significant 
condition contributing to death was listed.  However, medical 
records and testimony from Dr. Pascual indicate that the 
veteran had developed hypertension, which led to a left 
ventricular hypertrophy and dilated left atrium and 
ventilatory problems.  Dr. Pascual noted in an undated 
statement that the above problems existed several years prior 
to his first consultation with the veteran.  Several months 
before the veteran's death, Dr. Pascual indicated that the 
veteran developed diabetes mellitus and adenocarcinoma of the 
colon.  According to Dr. Pascual, the above problems 
contributed to the cause of veteran's death from myocardial 
infarction.  Furthermore, Dr. Pascual indicated that while 
the veteran's service did not directly cause his myocardial 
infarction, it did either contribute, initiate, or aggravate 
the above-stated conditions.    

A review of the evidence fails to show any supportive 
evidence for Dr. Pascual's opinion that the veteran's health 
problems contributing to his death were related to service.  
Service medical records do not show that the veteran was 
treated for hypertension, left ventricular hypertrophy, 
dilated left atrium or ventilatory problems.  In fact, 
examination records in June 1945 and again in March 1946 
indicate that the veteran's cardiovascular system was normal, 
blood pressure readings were 98/66 or normal, and the reports 
listed no physical problems.  

Dr. Pascual stated that the veteran had hypertension, left 
ventricular hypertrophy and dilated left atrium and 
ventilatory problems several years before he treated the 
veteran, however, there is no medical evidence in the record 
of hypertension, left ventricular hypertrophy, or dilated 
left atrium and ventilatory problems until 1987, more than 40 
years after service.  As Dr. Pascual also noted, the veteran 
did not develop diabetes mellitus or adenocarcinoma of the 
colon until several months prior to his death.  

Dr. Pascual basis his opinion on the fact that after the war, 
the veteran started to suffer from anorexia, body weakness, 
loss of weight, occasional dyspnea, occasional insomnia and 
that these condition left him vulnerable to diseases.  Again, 
there is no medical evidence of record to support his 
conclusions.  None of these problems were noted in service 
and there are no medical records of evidence until 1987.  As 
noted above, the veteran is not entitled to presumptions for 
former POW's or for having cardiovascular disease or diabetes 
mellitus under 38 C.F.R. § 3.309.  

Dr. Pascual's opinion is merely a general conclusory 
statement that does not include clinical data or other 
evidence in the service medical records or post-service 
medical evidence to support his conclusion.  His opinion sits 
alone without other clinical findings in support of his 
opinion or detailed reasons for his opinion.  Consequently, 
his opinion is not fully explained and the Board considers it 
to be speculative in nature and not competent medical 
evidence.  There are no other medical opinions of record.  
Therefore, the Board finds that there is no competent medical 
opinion from any physician indicating that the causes of the 
veteran's death, or conditions contributing to his cause of 
death, were related to his active service.

In reaching this decision, the Board has considered the 
appellant's assertions.  The appellant is competent as a 
layperson to report that on which she has personal knowledge. 
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the appellant is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  To that 
extent, the contentions of the appellant are unsupported by 
persuasive evidence.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding of service connection for 
the veteran's death.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the claim is denied.


ORDER

Service connection for cause of death is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



